Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are currently pending in the present application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 October 2021 was considered by the examiner.
Claim Objections
Claim 2 and 15 are objected to because the limitation “the bottom” lacks sufficient antecedent basis.
Claim 9 is objected to because the limitation “the same” lacks sufficient antecedent basis.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i.e., gold balls.
In addition, the meaning of the limitation “Au ball fixing area” is unclear. It is not clear as to whether the limitation “au” refers to the element gold or whether some other meaning has been intended. For the purpose of examining the present application, the limitation has been interpreted as referring to a fixing area for balls comprised of the element gold, i.e., gold ball fixing area.
Re: claims 2-12, because they depend upon claim 1, they are likewise rejected.
Re: claim 2, the meaning of the limitation “Au ball fixing area” is unclear. It is not clear as to whether the limitation “au” refers to the element gold or whether some other meaning has been intended. For the purpose of examining the present application, the limitation has been interpreted as referring to a fixing area for balls comprised of the element gold, i.e., gold ball fixing area.
Re: claim 3, the meaning of the limitation “one groove” is unclear. It is not clear as to whether the limitation refers to the “at least one groove” recited in claim 2 or whether some other groove is being referred to. For the purpose of examining the present application, the limitation has been construed as referring to one groove of the at least one groove.
In addition, the meaning of the limitation “the grooves” is unclear. The meaning is unclear because claims 3 recites that there is only one groove in line 1.  Since there is only one groove, it is not understood how the limitation “the grooves” can be plural. For 
In addition, the meaning of the limitation “Au balls” is unclear. It is not clear as to whether the limitation “au” refers to the element gold or whether some other meaning has been intended. For the purpose of examining the present application, the limitation has been interpreted as referring to balls comprised of the element gold, i.e., gold balls.
Re: claim 4, the meaning of the limitations “a plurality of grooves” and “the grooves” is unclear. It is not clear as to whether the limitations refer to the “at least one groove” as recited in claim 2, upon which claim 4 depends, or whether some other grooves are being referred to. For the purpose of examining the present application, the limitations have been construed as referring to the “at least one groove” recited in claim 2.
In addition, the meaning of the limitation “Au balls” is unclear. It is not clear as to whether the limitation “au” refers to the element gold or whether some other meaning has been intended. For the purpose of examining the present application, the limitation has been interpreted as referring to balls comprised of the element gold, i.e., gold balls.
Re: claim 5, the meaning of the limitation “Au ball fixing area” is unclear. It is not clear as to whether the limitation “au” refers to the element gold or whether some other meaning has been intended. For the purpose of examining the present application, the limitation has been interpreted as referring to a fixing area for balls comprised of the element gold, i.e., gold ball fixing area.
Re: claim 6, the meaning of the limitation “the groove” is unclear. It is not clear as to whether the limitation refers to the at least one groove recited in claim 2 or some 
Re: claim 7, the meaning of the limitation “Au ball fixing area” is unclear. It is not clear as to whether the limitation “au” refers to the element gold or whether some other meaning has been intended. For the purpose of examining the present application, the limitation has been interpreted as referring to a fixing area for balls comprised of the element gold, i.e., gold ball fixing area.
Re: claim 8, the meaning of the limitation “Au ball fixing area” is unclear. It is not clear as to whether the limitation “au” refers to the element gold or whether some other meaning has been intended. For the purpose of examining the present application, the limitation has been interpreted as referring to a fixing area for balls comprised of the element gold, i.e., gold ball fixing area.
Re: claims 9, 11, and 12, because they depend upon claim 8, they are likewise rejected.
Re: claim 10, the meaning of the limitation “the groove” is unclear. It is not clear as to whether the limitation refers to the at least one groove recited in claim 2 or some other groove. For the purpose of examining the present application, the limitation has been interpreted as referring to the at least one groove recited in claim 2.
In addition, the meaning of the limitation “Au ball fixing area” is unclear. It is not clear as to whether the limitation “au” refers to the element gold or whether some other meaning has been intended. For the purpose of examining the present application, the limitation has been interpreted as referring to a fixing area for balls comprised of the element gold, i.e., gold ball fixing area.
i.e., gold ball fixing area.
Re: claim 13, the meaning of the limitation “Au ball fixing area” in lines 8, 10, 13, and 15 is unclear. It is not clear as to whether the limitation “au” refers to the element gold or whether some other meaning has been intended. For the purpose of examining the present application, the limitation has been interpreted as referring to a fixing area for balls comprised of the element gold, i.e., gold ball fixing area.
In addition, the meaning of the limitation “Au balls” in line 9 is unclear. It is not clear as to whether the limitation “au” refers to the element gold or whether some other meaning has been intended. For the purpose of examining the present application, the limitation has been interpreted as referring to balls comprised of the element gold, i.e., gold balls.
In addition, the meaning of the limitation “the groove” in both lines 15 and 16 is unclear. It is not clear as to whether limitation refers to the at least one groove recited in line 11 or some other groove. For the purpose of examining the present application, the limitation has been interpreted as referring to the at least one groove recited in line 11.
Re: claim 14, the meaning of the limitation “Au balls” in line 8 is unclear. It is not clear as to whether the limitation “au” refers to the element gold or whether some other meaning has been intended. For the purpose of examining the present application, the i.e., gold balls.
In addition, the meaning of the limitation “the Au ball” in line 13 is unclear. It is not clear as to whether this limitation refers to the “Au balls” recited in line 8 or whether some singular, different ball is being referred to an individual Au ball among the plurality of Au balls recited in line 8.
In addition, the meaning of the limitation “Au ball fixing area” in lines 10, 12, and 13 is unclear. It is not clear as to whether the limitation “Au” refers to the element gold or whether some other meaning has been intended. For the purpose of examining the present application, the limitation has been interpreted as referring to a fixing area for balls comprised of the element gold, i.e., gold ball fixing area.
Re: claims 15-17, because these claims depend upon claim 14, they are likewise rejected.
Re: claim 15, the meaning of the limitation “Au ball fixing area” is unclear. It is not clear as to whether the limitation “Au” refers to the element gold or whether some other meaning has been intended. For the purpose of examining the present application, the limitation has been interpreted as referring to a fixing area for balls comprised of the element gold, i.e., gold ball fixing area.
In addition, the meaning of the limitation “the groove” is unclear. It is not clear as to whether this limitation refers to the at least one groove recited in line 2 or whether some other groove is being referred to. For the purpose of examining the present application, the limitation has been construed as referring to the at least one groove recited in line 2.

Firstly, it is not clear as to whether the limitation “Au” refers to the element gold or whether some other meaning has been intended. For the purpose of examining the present application, the limitation has been interpreted as referring to balls comprised of the element gold, i.e., a plurality of gold balls.
Secondly, it is not clear as to whether the limitation refers to the same Au balls as recited in claim 14, line 8 or whether other Au balls are being referred to. For the purpose of examining the present application, the limitation has been construed as referring to the same Au balls are cited in claim 14, line 8.
In addition, the meaning of the limitation “Au balls” in line 3 is unclear. It is not clear as to whether the limitation refers to the plural of Au balls as recited earlier in claim 16, the Au balls are cited in claim 14, line 8, or whether some other Au balls are being referred to. For the purpose of examining the present application, the limitation has been interpreted as referring to the Au balls as recited earlier in claim 16 (which in turn refers to the Au balls recited in claim 14, line 8).
Re: claim 17, the meaning of the limitation “a plurality of Au balls” is unclear for two reasons. 
Firstly, it is not clear as to whether the limitation “Au” refers to the element gold or whether some other meaning has been intended. For the purpose of examining the present application, the limitation has been interpreted as referring to balls comprised of the element gold, i.e., a plurality of gold balls.

In addition, the meaning of the limitation “Au balls” in line 3 is unclear. It is not clear as to whether the limitation refers to the plural of Au balls as recited earlier in claim 17, the Au balls are cited in claim 14, line 8, or whether some other Au balls are being referred to. For the purpose of examining the present application, the limitation has been interpreted as referring to the Au balls as recited earlier in claim 17 (which in turn refers to the Au balls recited in claim 14, line 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 7-9, 11-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo (US 20180292689) in view of Qu (CN 107450237).
Re: claim 1, Joo discloses a first substrate 100; and a second substrate 200 arranged opposite to the first substrate (Fig. 4) wherein a non-display area NDA of the first substrate comprises a photoresist layer 290 (para. 131); a common electrode layer 91 arranged on the photoresist layer (Fig. 4); and gold balls CB (para. 142) arranged on the common electrode layer (Fig. 4) and configured to connect the first substrate and the second substrate (Fig. 4), wherein the common electrode layer comprises a gold ball fixing area 295 at a position corresponding to the gold ball (Fig. 4), and a boundary area (Fig. 4, the region to the left of 295) is provided on one side of the gold ball fixing area adjacent to a display area (Figs. 1, 2, 4) and a surface of the gold ball fixing area is lower than a surface of the boundary area (Fig. 4, where the surface of the boundary area is the upper horizontally extending surface of 290).
Joo does not explicitly disclose that the photoresist layer is black.
Qu discloses that the photoresist layer 52 (Figs. 2, 3, 5, 6) is black (para. 70).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the photoresist layer be black, 
Re: claim 7, Joo and Qu disclose the limitations of claim 1, and while neither reference explicitly discloses that a ratio of a height of the surface of the gold ball fixing area to a height of the surface of the boundary area ranges from 30% to 70%, Joo discloses the general environment where the ratio is predetermined such that the gold ball is disposed in a groove to minimize lateral movement while minimizing the thickness of the display panel. Thus, the claim limitation is the obvious application of a known technique to a known device that yields predictable results.
Re: claim 8, Joo and Qu disclose the limitations of claim 1, and Joo further discloses the photoresist layer 290 comprises a retaining wall correspondingly formed in the boundary area (Fig. 4, where the boundary area is to the left of groove 295), the surface of the gold ball fixing area being lower than a surface of the retaining wall in the boundary area (Fig. 4, where the surface of the retaining wall in the boundary area is the upper horizontally extending surface of 290), where Qu discloses that the photoresist layer 52 (Figs. 2, 3, 5, 6) is black (para. 70).
Re: claim 9, Joo and Qu disclose the limitations of claim 8, and Joo further discloses that a material of the retaining wall 295 and a material of the photoresist layer 295 are a same material (Fig. 4, both elements form the same component and are formed of the same material).
Re: claim 11, Joo and Qu disclose the limitations of claim 8, and Joo further discloses that a length of the retaining wall (Fig. 2, the vertically extending portion of 
Re: claim 12, Joo and Qu disclose the limitations of claim 8, and Joo further discloses that there are four retaining walls, and the four retaining walls are connected end to end (Figs. 1, 2).
Re: claim 14, Joo discloses a display panel (Fig. 4) comprising a first substrate 100; and a second substrate 200 arranged opposite to the first substrate (Fig. 4) wherein a non-display area NDA of the first substrate comprises a photoresist layer 290 (para. 131); a common electrode layer 91 arranged on the photoresist layer (Fig. 4); and gold balls CB (para. 142) arranged on the common electrode layer (Fig. 4) and configured to connect the first substrate and the second substrate (Fig. 4), wherein the common electrode layer comprises a gold ball fixing area 295 at a position corresponding to the gold ball (Fig. 4), and a boundary area (Fig. 4, the region to the left of 295) is provided on one side of the gold ball fixing area adjacent to a display area (Figs. 1, 2, 4) and a surface of the gold ball fixing area is lower than a surface of the boundary area (Fig. 4, where the surface of the boundary area is the upper horizontally extending surface of 290).
Joo does not explicitly disclose that the photoresist layer is black.
Qu discloses that the photoresist layer 52 (Figs. 2, 3, 5, 6) is black (para. 70).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the photoresist layer be black, as disclosed by Qu, in the device disclosed by Joo for the purpose of effectively blocking the transmission of light in the area disposed around the spacer.
s 2-6, 10, 13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo, in view of Qu and Tani (US 6392735).
Re: claim 2, Joo and Qu disclose the limitations of claim 1, and Joo further discloses that the photoresist layer 290 is provided with at least one groove 295 correspondingly formed in the gold ball fixing area (Fig. 4); and a surface of the common electrode layer 91 covering the bottom of the groove is a first surface, and a surface of the common electrode layer covering the boundary area (Fig. 4, where the boundary area is to the left of groove 295) is a second surface, where Qu discloses that the photoresist layer 52 is black (para. 70).
However, neither reference explicitly discloses that the first surface is lower than the second surface.
Tani discloses that the first surface (Fig. 10, the upper, horizontally extending surface of 123 disposed under the three conductive balls 36b) is lower than the second surface (Fig. 10, the upper horizontally extending surface of 123 to the left of the leftmost conducting ball 36b). 
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the first surface be lower than the second surface, as disclosed by Tani, in the device disclosed by Joo and Qu for the purpose of creating an indented space in which the spherical conductor is located in order to maintain the cell gap.
Re: claim 3, Joo, Qu, and Tani disclose the limitations of claim 2, and Joo further discloses that there is one groove 295 (Figs. 2, 4), and the groove is a through groove (Fig. 4 discloses that the groove is through to the common electrode) extending along a 
Re: claim 4, Joo, Qu, and Tani disclose the limitations of claim 2, and Qu further discloses that there is a plurality of grooves extending along a frame of the non-display area (Figs. 2, 8); and Joo discloses there is a plurality of gold balls CB and each of the gold balls is correspondingly fixed in one of the grooves (Fig. 1).
Re: claim 5, Joo, Qu, and Tani disclose the limitations of claim 2, and Qu further discloses that there are four grooves (Fig. 1), and lengths of the four grooves are equal to lengths of four gold ball fixing areas (substantially equal disclosed in Fig. 4).
Re: claim 6, Joo, Qu, and Tani disclose the limitations of claim 2, and Qu further discloses that the bottom of the groove is a concave curved surface (Fig. 2).
Re: claim 10, Joo, Qu, and Tani disclose the limitations of claim 2, and Joo further discloses that a length of the groove 295 is greater than a length of the gold ball fixing area (Figs. 2, 4, where the length of 295 is greater than its width).
Re: claim 13, Joo discloses a first substrate 100; and a second substrate 200 arranged opposite to the first substrate (Fig. 4) wherein a non-display area NDA of the first substrate comprises a photoresist layer 290 (para. 131); a common electrode layer 91 arranged on the photoresist layer (Fig. 4); wherein the common electrode layer comprises a gold ball fixing area 295 at a position corresponding to the gold ball (Fig. 4), and a boundary area (Fig. 4, the region to the left of 295) is provided on one side of the gold ball fixing area adjacent to a display area (Figs. 1, 2, 4); the photoresist layer 290 is provided with at least one groove 295 correspondingly formed in the gold ball 
Joo does not explicitly disclose that the photoresist layer is black and that a surface of the common electrode layer covering the gold ball fixing area is lower than a surface of the common electrode layer in the boundary area.
Qu discloses that the photoresist layer 52 (Figs. 2, 3, 5, 6) is black (para. 70).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the photoresist layer be black, as disclosed by Qu, in the device disclosed by Joo for the purpose of effectively blocking the transmission of light in the area disposed around the spacer.
Tani discloses that a surface of the common electrode layer 123 covering the ball fixing area is lower than a surface of the common electrode layer in the boundary area (Fig. 10, where the boundary area is to the left of the leftmost conductive ball 36b).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a surface of the common electrode layer covering the ball fixing area is lower than a surface of the common electrode layer in the boundary area, as disclosed by Tani, in the device disclosed by Joo and Qu for the purpose of creating an indented space in which the spherical conductor is located in order to maintain the cell gap.
Re: claim 15, Joo and Qu disclose the limitations of claim 14, and Joo further discloses that the photoresist layer 290 is provided with at least one groove 295 correspondingly formed in the gold ball fixing area (Fig. 4); and a surface of the common electrode layer 91 covering the bottom of the groove is a first surface, and a 
However, neither reference explicitly discloses that the first surface is lower than the second surface.
Tani discloses that the first surface (Fig. 10, the upper, horizontally extending surface of 123 disposed under the three conductive balls 36b) is lower than the second surface (Fig. 10, the upper horizontally extending surface of 123 to the left of the leftmost conducting ball 36b). 
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the first surface be lower than the second surface, as disclosed by Tani, in the device disclosed by Joo and Qu for the purpose of creating an indented space in which the spherical conductor is located in order to maintain the cell gap.
Re: claim 16, Joo, Qu, and Tani disclose the limitations of claim 14, and Joo further discloses that there is one groove 295 (Figs. 2, 4), and the groove is a through groove (Fig. 4 discloses that the groove is through to the common electrode) extending along a frame of the non-display area (Fig. 2); and there is a plurality of gold balls CB, and all of the gold balls are arranged in the grooves (Figs. 1, 4).
Re: claim 17, Joo, Qu, and Tani disclose the limitations of claim 14, and Qu further discloses that there is a plurality of grooves extending along a frame of the non-display area (Figs. 2, 8); and Joo discloses there is a plurality of gold balls CB and each of the gold balls is correspondingly fixed in one of the grooves (Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871